Citation Nr: 0921363	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for recurrent perianal abscesses with extensive scarring. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision, which continued 
the Veteran's current rating of 30 percent disabling.

The Veteran testified before the undersigned at an April 2009 
video conference hearing.  A transcript has been associated 
with the claims file.

In January 2009, the Veteran raised a claim of service 
connection for bilateral neuropathy of his upper and lower 
extremities.  There has been no development of this claim.  
As such, this matter is REFERRED to the RO for adjudication.  
During the April 2009 Board video conference hearing, the 
Veteran asserted that he was unable to work due to his 
service-connected disability.  This matter is REFERRED to the 
RO to determine whether the Veteran is seeking a claim for 
entitlement to a total rating based upon individual 
unemployablity (TDIU).  If it is determined that the Veteran 
is seeking such a claim, the RO should assist the Veteran in 
the adjudication of the matter.  Additionally, the Veteran 
requested a clothing allowance in his August 2008 Notice of 
Disagreement.  This matter has not been properly adjudicated 
and is therefore also REFERRED for such.  

After the Veteran's hearing, the Board received additional 
evidence consisting of a statement from his sister-in-law 
regarding his disability.  The new evidence was accompanied 
by a waiver of the Veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c)(2008).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.  



FINDING OF FACT

The Veteran's current disability manifests itself with flare-
ups of perianal abscesses that have caused scarring in the 
rectal and scrotal areas.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for perianal abscesses with excessive scarring 
have not been met.  38 C.F.R. § 4.118, Diagnostic Code 7899-
7806.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2005 satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To establish that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran a June 2005 letter, which requested that he 
provide evidence describing how his disability had worsened.  
Additionally, the Veteran received an August 2008 letter, 
which fully satisfied the notice requirement.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this is not prejudicial to him since he was 
provided five months to respond with additional argument and 
evidence, the claim was readjudicated, and the additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in January 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
November 2008.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The November 
2008 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Rating

The Veteran contends that he is entitled to increased ratings 
for his service-connected recurrent perianal abscesses with 
excessive scarring.  For the reasons that follow, such 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran is currently rated as 30 percent disabling for 
his recurrent perianal abscesses with extensive scarring 
under Diagnostic Code (DC) 7899-7806.  See 38 C.F.R. § 4.118.  
DC 7899 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code. See 
38 C.F.R. § 4.27.  In this matter, the RO has found DC 7806, 
which addresses dermatitis and eczema, as the most analogous 
DC to the Veteran's service-connected recurrent perianal 
abscesses with extensive scarring.  
 
Pursuant to Diagnostic Code 7806, a 30 percent rating is 
warranted when 20 to 40 percent of the entire body or the 
exposed area are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The maximum 60 
percent rating is warranted when dermatitis or eczema affects 
more than 40 percent of the entire body or the exposed areas, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for constantly or near 
constantly during the past 12-month period.  Id.  

In a May 2005 letter, his private treating physician provided 
that the Veteran had chronic suppurative adenitis of the 
perineal and rectal area with multiple rectal abscesses.  The 
physician noted that the Veteran first experienced these 
abscesses during service and that he presented for treatment 
in April 2005 for the same problems.  

In June 2005, the Veteran submitted to a VA physical 
examination wherein he complained of perianal abscesses with 
extensive scarring.  He reported that he was diagnosed with 
suppurative hidradenitis in 1968 and had undergone 15 to 20 
surgeries since his diagnosis.  He was treated with 
antibiotics and topical treatment.  Due to his disability, he 
reported to have missed time from work but was unable to 
quantify the amount of time lost.  Upon examination, the 
examiner noted a 10 x 3 centimeter scar from the rectum to 
the scrotal area.  Tenderness and disfiguration were present.  
There was a keloid formation greater than 6 square inches 
overall.  The examiner also noted a 10 x 2 centimeter scar 
located from the rectum into the sacral region, a scar 
similar to the one located from the rectum into the scrotal 
area.  He also found a discharging boil between the rectum 
and scrotal area.  The Veteran was diagnosed with 
hidradenitis and recurrent perianal abscesses with extensive 
scarring.  The examiner noted that the Veteran's disabilities 
had a significant effect on his functional status due to the 
significant pain and instability to sit.  

VA treatment records dated from May 2005 to June 2006 reveal 
that the Veteran was treated for his perianal abscess with 
antibiotics, topical lotions, and pain relievers.  A 
September 2005 VA treatment note indicates that the Veteran 
had several scars; however, there were no perirectal lesions 
present.  An April 2006 treatment note provides that there 
was no change to the Veteran's condition.  In a separate 
April 2006 VA treatment note, the Veteran complained that he 
had constant stabbing pain when he sat and aching pain when 
he stood, which were alleviated when he lied down.  

In an August 2007 dermatology consult report, the examiner 
found multiple abscesses and draining sinuses with extensive 
scar formation in the groin and buttocks areas.  In an August 
2007 letter, a physician noted that the Veteran's cutaneous 
abscesses are caused by a disease of the sweat glands, 
provided that the Veteran's disability was not serious or 
life threatening, and opined that the Veteran was, therefore, 
employable.  

During a November 2008 VA examination, the Veteran complained 
of pain, itching, and frequent discharge and reported three 
current abscesses in the buttocks, groin, and scrotal areas.  
On physical examination, the examiner found multiple scars of 
old abscesses and sinuses.  However, there were no active 
abscesses or sinuses present at examination.  There was no 
active discharge observed.  In addition to the scarring, 
there was some tenderness noted.  The examiner assessed the 
Veteran with hydradenitis suppurativa, with multiple scars of 
abscesses in the perianal area and groin.  The examiner then 
opined that the perianal abscesses were manifestations of the 
hydradenitis suppurativa.  However, the hydradenitis 
suppurativa was not due to perianal abscesses.

It should be noted that in a November 2008 statement, the 
Veteran contended that his diagnosed hydradenitis suppurativa 
was the same disability as his perianal abscesses.  However, 
the November 2008 VA examination provided that the 
hydradenitis suppurativa was not due to the perianal 
abscesses.  Further, a November 2003 VA examination provides 
that hydradenitis and perianal abscesses are two separate 
disabilities.  The Veteran's hydradenitis is not a service-
connected disability or related to his perianal abscesses.  
The Board cannot consider this disability in relation to his 
increased rating claim.  

Nevertheless, the symptomatology of his service-connected 
recurrent perianal abscesses is not differentiated from his 
nonservice-connected hydradenitis suppurativa.  See 
Meittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a nonservice-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
all signs and symptoms be attributed to the service-connected 
condition).  Despite this inability to separate the 
symptomatology due to his service-connected disability and 
his nonservice-connected disability, the Board finds that the 
medical evidence does not provide that the Veteran's 
disability covers more than 40 percent of his entire body or 
more than 40 percent of the exposed, affected area.  In fact, 
during his most recent VA examination, in November 2008, the 
examiner found no active abscesses or discharge.  

The Veteran also submitted a drug warning sheet dated in 
October 2007, which showed that the Veteran was prescribed 
Fluinsolide, a medication which belongs to a class of drugs 
known as corticosteroids.  Under 38 C.F.R. § 4.118, a 60 
percent evaluation requires constant or near constant 
systemic therapy such as corticosteroids.  However, there is 
no indication that the Fluinsolide was prescribed for his 
abscesses.  Even assuming that the medication was prescribed 
for the Veteran's service connected disability, there is no 
showing that such treatment was "constant or near constant" 
to trigger the higher rating.  As such, this evidence is not 
outcome determinative.

Further, the Veteran submitted statements from his wife and 
sister-in-law.  In a statement received in September 2006, 
the Veteran's wife reported that his abscesses have become 
worse in the past few months.  She reported that he sometimes 
gets four abscesses at a time, accompanied by fever, chills, 
and excessive pain.  This disability has affected his 
lifestyle as he cannot sit through family functions due to 
the severe pain.  It was reported that the pain also affected 
his ability to do household chores like mowing the lawn.  His 
wife also provided that he had to close his barber shop as he 
was not able to stand for long periods of time or get out of 
bed when he had a flare-up.  His sister-in-law's statement, 
received in April 2009, also provides that the Veteran missed 
many family functions, to include graduations, celebrations, 
and holiday functions.  She provided that his missed 
occurrences were due to the pain he experienced when he had a 
flare-up of abscesses.  These family members are competent to 
report on what they have witnessed.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, they are not 
competent to provide medical diagnoses or opinions as to the 
Veteran's disability as there is no indication that they are 
medically trained.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges these statements of the 
Veteran's limited functional abilities.  Despite these 
reports, the Board finds that the evidence of record does not 
support an increased rating.

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, a review of the record reveals that a rating 
in excess of 30 percent disabling is not warranted.  
The record contains no evidence showing the Veteran is 
entitled to a higher rating at any point during the instant 
appeal; therefore, no staged ratings are appropriate.  See 
Hart, supra.

The Board finds that the evaluation of 30 percent disabling 
adequately reflects the clinically established impairment 
experienced by the Veteran.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.38 U.S.C.A. § 5107(b)(West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
scheduler evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993)(a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The scheduler evaluation for the Veteran's recurrent perianal 
abscesses with extensive scarring in not inadequate.  His 
symptoms are not uncompensated or unaccounted for by the 
assignment of a scheduler rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the scheduler criteria.  
The available scheduler evaluations for his service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.




ORDER

Entitlement to an increased rating in excess of 30 percent 
disabling for recurrent perianal abscesses with extensive 
scarring is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


